

Exhibit 10.34


EXHIBIT C




Additional Terms—Kevin P. Freeland (the “Executive”)


The Executive and the Company agree that the following terms of the Company’s
letter offering employment to the Executive, dated January 14, 2008, and
executed by the Executive on January 16, 2008 (“Offer Letter”), shall continue
in effect following the execution of the Agreement:


Assistance with Lease Obligation


The Company agrees to provide the Executive assistance with his current business
lease obligation to protect him from any out of pocket costs. This assumes that
the Executive’s lease is not being paid for by the ongoing operation of
Executive’s business.  In addition, this assistance is predicated on the
Executive taking the appropriate steps to mitigate his exposure.  For
unmitigated out of pocket expenses the Company will provide the Executive with
reimbursement up to a maximum of $350,000.  Any such reimbursements will be
required to be paid back to the Company if the Executive leaves the company
within one year.


Optimal Advantage Contract


To provide the Executive assistant in transitioning his business, the Company
agrees to utilize Optimal Advantage for at least three months to work on its
supply chain optimization and custom mix projects.




The Executive and the Company agree that, as of the date of this Agreement, the
remaining obligations of the Company pursuant to the Offer Letter have been
performed by the Company or have been incorporated into the Agreement.


IN WITNESS WHEREOF, the Company and the Executive have executed this Exhibit as
of the effective date of the Agreement.


 


 

Advance Auto Parts, Inc.      Executive                        By:    (SEAL)   
Print Name: Kevin P. Freeland                        Print Name:       
Signature:                          Title:        Address:                     
    Address: 
5008 Airport Road
  Roanoke, VA 24012 
         


--------------------------------------------------------------------------------